DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites “wherein the controller is configured to: detects a first peak area corresponding to a luminance value” (emphasis added); and
Claims 2-14 are dependent on claim 1 and objected to for substantially the same reasons, discussed above.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 recite “wherein when the size of the pattern is greater than or equal to the reference size in a state in which images having a gradually decreasing pattern are sequentially received, the controller increases luminance of the pattern, and in response to the size of the pattern being less than the reference size, the controller maintains luminance of the pattern at a predetermined level or as it is” (emphasis added).
Examiner notes there is no prior recitation of “a pattern” and Examiner is unable to determine what pattern the claim is directed to after a review of the specification as filed.  
Examiner further notes it is unclear if the second and third recitations of “the” pattern are intended to refer to a gradually decreasing pattern or if they are intended to refer to the first instance of “the” pattern.
Examiner is unable to interpret the claim as currently presented therefore the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16-17 are dependent on claim 15 and rejected to for substantially the same reasons, discussed above.


Allowable Subject Matter
Claims 1-9 and 11-14 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a display including multiple peak luminance detection (see at least Fig. 7 and paragraphs [0167]-[0176] of Han et al. USPN 2016/0104438).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “image display apparatus comprising: a display; and a controller configured to control the display, wherein the controller is configured to: detects a first peak area corresponding to a luminance value greater than or equal to a first reference value among luminance values of an input image, and a second peak area corresponding to a luminance value between the first reference value and a second reference value less than the first reference value among the luminance values of the input image; in response to the number of pixels in the second peak area being less than or equal to a predetermined number, perform first tone mapping based on the first peak area; and in response to the number of pixels in the second peak area exceeding the predetermined number, perform second tone mapping based on the first peak area and the second peak area, wherein a luminance value of the second peak area during the second tone mapping is greater than a luminance value of the second peak area during the first tone mapping” (claim 1 – emphasis added).

Claims 2-9 and 11-14 are dependent on claim 1 and allowable for substantially the same reasons, discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Han et al. (USPN 2016/0104438) teaches a display including multiple peak luminance detection; and
Xiong et al. (USPN 2019/0295504), Park et al. (USPN 2018/0139429), Mertens et al. (USPN 2019/0052908), Fujine et al. (USPN 2014/0300819), Tao et al. (USPN 2016/0360174), Saito (USPN 2018/0204542), Hirota et al. (USPN 2019/0335149), Vernon et al. (USPN 10,580,367) and Nasiopoulos et al. (USPN 11,100,888) teach tone mapping.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623